        Case: 3:18-cv-00188-jdp Document #: 24 Filed: 11/23/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JOHN RICHARDSON,

                               Plaintiff,
        v.                                                         OPINION and ORDER

 ANDREW SAUL,                                                            18-cv-188-jdp
 Commissioner of the Social Security Administration,

                               Defendant.


       Meredith Marcus, counsel for plaintiff, moves under 42 U.S.C. § 406(b) for a fee award

of $ 23,100 after plaintiff was awarded $116,188.00 in past-due benefits. Dkt. 21. Counsel’s

requested fee represents approximately 20% of plaintiff’s past-due benefits, so it falls within

the amount allowed by statute and the parties’ fee agreement. See Gisbrecht v. Barnhart, 535

U.S. 789, 792 (2002); Dkt. 21-2.

       The total amount of time that counsel’s firm spent on this case for proceedings in this

court was 23.1 hours, resulting in a proposed effective rate of $1,000 an hour. Of the 23.1

hours, 17.7 hours was attorney time and the remainder was for counsel’s legal assistants. Dkt

21-3 and Dkt. 21-4. Counsel acknowledges the high rate, but she says that it is justified by the

excellent results she obtained. Specifically, she says that plaintiff will potentially receive an

additional $335,800 in disability benefits over his lifetime. In Evans v. Berryhill, No. 12-cv-888-

jdp, 2018 WL 835172 (W.D. Wis. Feb. 13, 2018), this court approved an effective rate of

$1,000 under similar circumstances, so counsel’s motion is GRANTED. For simplicity, the

court will subtract counsel’s $3,951.32 fee under the Equal Access to Justice Act, which would
       Case: 3:18-cv-00188-jdp Document #: 24 Filed: 11/23/20 Page 2 of 2




otherwise have to be refunded to plaintiff. The court APPROVES a representative fee of

$19,148.68

      Entered November 23, 2020.

                                       BY THE COURT:

                                       /s/
                                       ________________________________________
                                       JAMES D. PETERSON
                                       District Judge




                                          2
